          Case 1:20-cv-05360-PAE Document 44 Filed 08/13/20 Page 1 of 6




August 11, 2020

VIA ECF

The Honorable Paul A. Engelmayer
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

        Re:     Breakwater Trading LLC. v. JP Morgan Chase & Co., No. 20 Civ. 3515
                (S.D.N.Y.);
                Grace v. JP Morgan Chase & Co., No. 20 Civ. 4523 (S.D.N.Y.) [rel. 20 Civ. 3515];
                Endeavor Trading, LLC v. JP Morgan Chase & Co., No. 20 Civ. 5285 (S.D.N.Y.)
                [rel. 20 Civ. 3515];
                Robert Charles v. JP Morgan Chase & Co., No. 20 Civ. 5298 (S.D.N.Y.) [rel. 20
                Civ. 3515];
                Proctor, III, v. JP Morgan Chase & Co., No. 20 Civ. 5360 (S.D.N.Y.) [rel. 20 Civ.
                3515];
                Budo Trading v. JP Morgan Chase & Co., No. 20 Civ. 5772 (S.D.N.Y.) [rel. 20
                Civ. 3515]
                Gramatis v. JP Morgan Chase & Co., No. 20 Civ. 5918 (S.D.N.Y.) [rel. 20 Civ.
                3515];

Dear Judge Engelmayer:

       We write pursuant to Your Honor’s Order dated August 5, 2020, ECF No. 231 directing
counsel to confer as to an orderly schedule in the case and file a joint letter setting forth the Parties’
proposal.

        The Parties have conferred and propose the following schedule:




1
 All docket entries refer to Breakwater Trading LLC. v. JP Morgan Chase & Co., No. 20 Civ.
3515 (PAE) (S.D.N.Y.) unless otherwise noted.
            Case 1:20-cv-05360-PAE Document 44 Filed 08/13/20 Page 2 of 6


Hon. Paul A. Engelmayer
August 11, 2020
Page 2

                         Event                                              Date
    Plaintiffs’ Motions for Appointment of Counsel August 21, 2020
    and for Consolidation of the Related Actions2
    Deadline to File Consolidated Complaint             45 days after entry of the order on
                                                        Appointment of Counsel
    Defendants’ Deadline to Answer, Move to 60 days after the filing of the Consolidated
    Dismiss, or Otherwise Respond to the Complaint
    Consolidated Complaint
    Plaintiffs’ Deadline to File Their Opposition to 60 days after the filing of the Motion to
    Defendants’ Motion to Dismiss, if any            Dismiss
    Defendants’ Deadline to File Their Reply in 30 days after                 Plaintiffs   file   their
    Support of the Their Motion to Dismiss      Opposition

        Regarding the participants for the telephonic conference on Thursday, August 13, 2020,
Karen Lerner [(973) 610-6068] of Kirby McInerney and Vincent Briganti [(914) 733-7221] of
Lowey Dannenberg will speak on behalf of the Proctor Plaintiffs,3 Linda Nussbaum [(917) 438-
9189] will speak on behalf of the Breakwater Plaintiffs,4 and Amanda Davidoff [(571)-213-9655]
will speak on behalf of JPMorgan. Additional counsel expected to participate in the telephonic
conference are as follows:

         Attorney                  Law Firm                    On Behalf of            Telephone
    Roberta Liebenberg       Fine Kaplan and Black,           Grace Plaintiff
                                                                                     (215) 947-2773
                                    R.P.C.
       Joseph Meltzer       Kessler Topaz Meltzer &         Endeavor Plaintiff
                                                                                     (610) 822-2210
                                  Check, LLP
     Christopher Burke      Scott+Scott Attorneys at       Robert Charles and
                                   Law LLP                   Budo Trading            (619) 571-2253
                                                               Plaintiffs


2
  All parties agree that the Related Actions should be consolidated, but Plaintiffs will brief that
issue if the Court deems appropriate. Plaintiffs further respectfully request that the Court not invite
response memoranda, given that these actions have already been pending for several months.
3
 “Proctor Plaintiffs” include counsel in the following cases: Proctor Action, Robert Charles
Action, Gramatis Action, and Budo Trading Action.
4
 “Breakwater Plaintiffs” include counsel in the following cases: Breakwater Action, Grace
Action, and Endeavor Action.
        Case 1:20-cv-05360-PAE Document 44 Filed 08/13/20 Page 3 of 6


Hon. Paul A. Engelmayer
August 11, 2020
Page 3

      Attorney                   Law Firm                      On Behalf of         Telephone
  Amanda Lawrence         Scott+Scott Attorneys at       Robert Charles and
                                 Law LLP                   Budo Trading           (860) 537-5537
                                                             Plaintiffs
     George Zelcs           Korein Tillery LLC                Robert Charles
                                                                                  (312) 641-9750
                                                                 Plaintiff
  Randall Ewing, Jr.        Korein Tillery LLC                Robert Charles
                                                                                  (312) 899-9012
                                                                 Plaintiff
     Louis Burke             Louis F. Burke PC                Robert Charles
                                                                                  (212) 682-1700
                                                                 Plaintiff
     David Kovel           Kirby McInerney LLP               Proctor Plaintiffs   (718) 564-9335
  Margaret MacLean        Lowey Dannenberg, P.C.             Proctor Plaintiffs   (917) 751-9748
   Anthony F. Fata            Cafferty Clobes                Proctor Plaintiffs
                           Meriwether & Sprengel                                  (773) 562-8669
                                   LLP
   Douglas Millen         Freed Kanner London &               Budo Trading
                                                                                  (847) 873-6585
                                Millen LLC                      Plaintiffs
    Steven Kanner         Freed Kanner London &          Gramatis Plaintiffs
                                                                                  (224) 632-4502
                                Millen LLC
     Robert Sacks         Sullivan & Cromwell LLP               Defendants        (310) 712-6640
    Akash Toprani         Sullivan & Cromwell LLP               Defendants        (646) 384-4000

                                                   ***
      We thank the Court for its attention to this matter.


 Dated: August 11, 2020                                 Respectfully submitted,


 NUSSBAUM LAW GROUP, P.C.                               LOWEY DANNENBERG, P.C.

 /s/ Linda P. Nussbaum                                  /s/ Vincent Briganti
 Linda P. Nussbaum                                      Vincent Briganti
 Bart D. Cohen                                          Margaret MacLean
 1211 Avenue of the Americas, 40th Floor                44 South Broadway, Suite 1100
 New York, NY 10036-8718                                White Plains, NY 10601
 (917) 438-9102                                         Tel.: (914) 997-0500
 lnussbaum@nussbaumpc.com                               E-mail: vbriganti@lowey.com
         Case 1:20-cv-05360-PAE Document 44 Filed 08/13/20 Page 4 of 6


Hon. Paul A. Engelmayer
August 11, 2020
Page 4

 bcohen@nussbaumpc.com                                       mmaclean@lowey.com

 Counsel for Plaintiffs Breakwater Trading, LLC and   KIRBY McINERNEY LLP
 Endeavor Trading, LLC
                                                      /s/ Karen M. Lerner
 KESSLER TOPAZ MELTZER & CHECK, LLP                   Karen M. Lerner
                                                      David E. Kovel
 /s/ Joseph H. Meltzer                                Anthony E. Maneiro
 Joseph H. Meltzer                                    250 Park Avenue, Suite 820
 Melissa L. Troutner                                  New York, NY 10177
 Jordan Jacobson                                      Tel.: (212) 371-6600
 280 King of Prussia Road                             Fax: (212) 751-2540
 Radnor, PA 19087                                     E-mail: klerner@kmllp.com
 Telephone: (610) 667-7706                                    dkovel@kmllp.com
 jmeltzer@ktmc.com                                             amaneiro@kmllp.com
 mtroutner@ktmc.com
 jjacobson@ktmc.com                                   CAFFERTY CLOBES MERIWETHER
                                                      & SPRENGEL LLP
 Counsel for Plaintiff Endeavor Trading, LLC
                                                      /s/ Anthony F. Fata
 FINE, KAPLAN AND BLACK, R.P.C.                       Anthony F. Fata
                                                      Jennifer W. Sprengel
 /s/ Roberta D. Liebenberg                            Christopher P.T. Tourek
 Roberta D. Liebenberg                                Brian P. O’Connell
 Adam J. Pessin                                       150 S. Wacker, Suite 3000
 One S. Broad St., 23rd Floor                         Chicago, IL 60606
 Philadelphia, PA 19107                               Tel.: (312) 782-4882
 (215) 567-6565                                       E-mail: afata@caffertyclobes.com
 rliebenberg@finekaplan.com                                    jsprengel@caffertyclobes.com
 apessin@finekaplan.com                                        ctourek@caffertyclobes.com
                                                               boconnell@caffertyclobes.com
 Counsel for Plaintiff John Grace
                                                      Counsel for Plaintiffs Charles Herbert
 FREEDMAN BOYD HOLLANDER                              Proctor, III, Synova Asset Management, LLC,
 GOLDBERG URIAS & WARD P.A.                           and the Proposed Class

 /s/ Joseph Goldberg
 Joseph Goldberg                                      KOREIN TILLERY LLC
 20 First Plaza, Suite 700
 Albuquerque, NM 87102                                /s/ George A. Zelcs
 (505) 244-7520                                       George A. Zelcs (Ill. Bar No. 3123738)
 jg@fbdlaw.com                                        Robert E. Litan
                                                      Randall P. Ewing, Jr. (Ill. Bar No. 6294238)
         Case 1:20-cv-05360-PAE Document 44 Filed 08/13/20 Page 5 of 6


Hon. Paul A. Engelmayer
August 11, 2020
Page 5

 Counsel for Plaintiff John Grace                  Chad E. Bell (Ill. Bar No. 6289034)
                                                   205 North Michigan Plaza, Suite 1950
                                                   Chicago, IL 60601
                                                   Tel.: (312) 641-9750
                                                   Fax: (312) 641-9751
                                                   Email: gzelcs@koreintillery.com
                                                           rlitan@koreintillery.com
                                                           rewing@koreintillery.com
                                                           cbell@koreintillery.com

                                                   Counsel for Plaintiff Robert Charles Class A,
                                                   L.P. and the Proposed Class


FREED KANNER LONDON & MILLEN LLC                   LOUIS F. BURKE PC

/s/ Steven A. Kanner                               /s/ Louis F. Burke
Steven A. Kanner                                   Louis F. Burke
Douglas A. Millen                                  460 Park Avenue
Brian M. Hogan                                     New York, NY 10022
2201 Waukegan Road, Suite 130                      Tel.: (212) 682-1700
Bannockburn, IL 60015                              E-mail: lburke@lfblaw.com
Telephone: 224-632-4500
Facsimile: 224-632-4521                            Counsel for Plaintiff Robert Charles Class A,
skanner@fklmlaw.com                                L.P. and the Proposed Class
dmillen@fklmlaw.com
bhogan@fklmlaw.com                                 SCOTT+SCOTT ATTORNEYS AT LAW LLP

 Counsel for Plaintiffs Thomas Gramatis and Budo   /s/ Christopher M. Burke
 Trading LLC and the Proposed Class                Christopher M. Burke
                                                   Thomas K. Boardman
                                                   The Helmsley Building
                                                   230 Park Ave., 17th Flr.
                                                   New York, NY 10169
                                                   Tel.: (212) 233-6444
                                                   Fax: (212) 233-6334
                                                   E-mail: cburke@scott-scott.com
                                                   E-mail: tboardman@scott-scott.com

                                                   Amanda F. Lawrence
                                                   156 South Main Street
                                                   Colchester, CT 06415
                                                   Tel.: (860) 537-5537
        Case 1:20-cv-05360-PAE Document 44 Filed 08/13/20 Page 6 of 6


Hon. Paul A. Engelmayer
August 11, 2020
Page 6

                                                      Fax: (212) (860) 537-4432
                                                      E-mail: alawrence@scott-scott.com

                                                      Counsel for Plaintiff Robert Charles Class A,
                                                      L.P., Budo Trading LLC, and the Proposed
                                                      Class


                                                      SULLIVAN & CROMWELL LLP

                                                      /s/ Amanda Flug Davidoff
                                                      Robert A. Sacks
                                                      Amanda Flug Davidoff
                                                      Akash M. Toprani
                                                      125 Broad Street
                                                      New York, New York 10004
                                                      Telephone: (212) 558-4000
                                                      Email: sacksr@sullcrom.com
                                                             davidoffa@sullcrom.com
                                                             toprania@sullcrom.com

                                                      Counsel for Defendants JPMorgan Chase & Co.,
                                                      J.P. Morgan Clearing Corp. (now known as J.P.
                                                      Morgan Securities LLC), and J.P. Morgan
                                                      Securities LLC


     7KHCourt adopts the proposed schedule and sets
     September 4, 2020 as the due date for any responses to
     motions to consolidate or motions to appoint lead
     counsel.
                     SO ORDERED.
                                       
                                 __________________________________
                                       PAUL A. ENGELMAYER
                                       United States District Judge

     $XJXVW3
